DETAILED ACTION
This application has been examined. Elected claims 1-10 are examined and non-elected claims 11-30 are withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. §103 as being unpatentable over Papasakellariou (US 20170273056 A1) in view of Myung et al. (US 20190191486 A1) hereinafter “Myung”
As per claim 1, Papasakellariou discloses an apparatus for wireless communications, comprising: a memory; and a processor coupled with the memory (Papasakellariou, [0077-0078], FIG. 3A, the memory 360 is coupled to the main processor 340), the memory and the processor configured to: 
receive downlink control information (DCI) according to a DCI format that can schedule a plurality of physical uplink shared channel (PUSCH) transmissions across a plurality of transmission time intervals (TTIs) (Papasakellariou, [0005], receive a downlink control information (DCI) format that configures transmissions of a number of physical uplink data channels (PUSCHs) over a number of subframes up to a predetermined maximum number of NSF subframes; [0095], A transmission time interval (TTI) for DL transmission or for UL transmission is referred to as a subframe (SF)), wherein at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0120], multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions)
determine that the DCI schedules a portion of the maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0103], determine whether the UE has a DCI format assignment in a DL SF)
Papasakellariou does not explicitly disclose interpreting one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled 
In an analogous art, Myung discloses interpreting one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions (Myung, [0145-0146], Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling; when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCI) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; see also [0149-0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to interpret one or more unused bits assigned to the at least one field as code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 2, Papasakellariou in view of Myung disclose the apparatus of claim 1, wherein the portion comprises one PUSCH transmission (Papasakellariou, [0155], supported in a single PUSCH transmission)
(Papasakellariou, [0141], a RV field, and an NDI field need to be include in the UL grant for each PUSCH transmission)
As per claim 4, Papasakellariou discloses the apparatus of claim 1, Papasakellariou does not explicitly disclose wherein the memory and the processor are further configured to determine a number of the one or more unused bits to be interpreted as the CBGTI, based on a maximum number of code block groups (CBGs) configured per transport block (TB).
Myung discloses wherein the memory and the processor are further configured to determine a number of the one or more unused bits to be interpreted as the CBGTI, based on a maximum number of code block groups (CBGs) configured per transport block (TB) (Myung, [0020], the information is for transport block-based scheduling or code block group-based scheduling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to wherein the memory and the processor are further configured to determine a number of the one or more unused bits to be interpreted as the CBGTI, based on a maximum number of code block groups (CBGs) configured per transport block (TB) and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 5, Papasakellariou discloses the apparatus of claim 1, Papasakellariou does not explicitly disclose wherein the memory and the processor are further configured to determine 
Myung discloses wherein the memory and the processor are further configured to determine a number of code block groups (CBGs) for the scheduled portion of the maximum number of PUSCH transmissions based on a number of the one or more unused bits (Myung, [0207], the CBG-based retransmission scheduling DCI may be set to a smaller number of bits (2 bits) than that of the MCS field (5 bits) included in the TB-based scheduling DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to wherein the memory and the processor are further configured to determine a number of code block groups (CBGs) for the scheduled portion of the maximum number of PUSCH transmissions based on a number of the one or more unused bits and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

As per claim 6, Papasakellariou discloses an apparatus for wireless communications (Papasakellariou, [0008], a base station), comprising: a memory; and a processor coupled with the memory (Papasakellariou, [0081], FIG. 3B, a controller/processor 378, a memory 380) the memory and the processor configured to: 
transmit a downlink control information (DCI)  (Papasakellariou, [0008], transmit a first DCI format) according to a DCI format that can schedule a plurality of physical uplink shared channel (PUSCH) transmissions across a plurality of transmission time intervals (TTIs) (Papasakellariou, [0005], receive a downlink control information (DCI) format that configures transmissions of a number of physical uplink data channels (PUSCHs) over a number of subframes up to a predetermined maximum number of NSF subframes; [0095], A transmission time interval (TTI) for DL transmission or for UL transmission is referred to as a subframe (SF)), wherein at least one field of the DCI is assigned one or more bits for each of a maximum number of PUSCH transmissions that can be scheduled by the DCI, the DCI scheduling a portion of the maximum number of PUSCH transmissions that can be scheduled by the DCI (Papasakellariou, [0120], multi-SF scheduling is one solution where an UL grant schedules multiple PUSCH transmissions over respective multiple SFs by including a multi-SF allocation field indicating a number of PUSCH transmissions)
Papasakellariou does not explicitly disclose transmitting code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions. 
Myung discloses transmitting code block group transmission information (CBGTI) for the scheduled portion of the maximum number of PUSCH transmissions using one or more unused bits assigned to the at least one field, the one or more unused bits corresponding to a remaining unscheduled portion of the maximum number of PUSCH transmissions (Myung, [0145-0146], Reinterpreting MCS Field in DCI for CBG-Based Retransmission Scheduling; when an MCS field (referred to as a TB-MCS field) in TB-based scheduling DCI (first DCI) is configured with m bits, an MCS field (referred to as a CBG-MCS field) in CBG-based retransmission scheduling; see also [0149-0150])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to transmit code block group 

As per claim 7, Papasakellariou in view of Myung disclose the apparatus of claim 6, wherein the portion comprises one PUSCH transmission (Papasakellariou, [0155], supported in a single PUSCH transmission)

As per claim 8, Papasakellariou in view of Myung disclose the apparatus of claim 6, wherein the at least one field comprises at least one of a new data indicator (NDI) or a redundancy version (RV) (Papasakellariou, [0141], a RV field, and an NDI field need to be include in the UL grant for each PUSCH transmission)

As per claim 9, Papasakellariou discloses the apparatus of claim 6, Papasakellariou does not explicitly disclose wherein the memory and the processor are further configured to determine a number of the one or more unused bits to use for the CBGTI, based on a maximum number of code block groups (CBGs) configured per transport block (TB).
Myung discloses wherein the memory and the processor are further configured to determine a number of the one or more unused bits to use for the CBGTI, based on a maximum number of code block groups (CBGs) configured per transport block (TB) (Myung, [0020], the information is for transport block-based scheduling or code block group-based scheduling)


As per claim 10, Papasakellariou discloses the apparatus of claim 6, Papasakellariou does not explicitly disclose wherein the memory and the processor are further configured to determine a number of code block groups (CBGs) for the scheduled portion of the maximum number of PUSCH transmissions based on a number of the one or more unused bits.
Myung discloses wherein the memory and the processor are further configured to determine a number of code block groups (CBGs) for the scheduled portion of the maximum number of PUSCH transmissions based on a number of the one or more unused bits (Myung, [0207], the CBG-based retransmission scheduling DCI may be set to a smaller number of bits (2 bits) than that of the MCS field (5 bits) included in the TB-based scheduling DCI)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Myung related to wherein the memory and the processor are further configured to determine a number of code block groups (CBGs) for the scheduled portion of the maximum number of PUSCH transmissions based on a number of the one or more unused bits and have modified the teaching of Papasakellariou in order to improve radio interface efficiency and coverage (Abstract)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is 571-270-7090.  The examiner can normally be reached on M-F 9:00am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462